Name: Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources
 Type: Regulation
 Subject Matter: nan
 Date Published: nan

 Avis juridique important|31983R0170Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources Official Journal L 024 , 27/01/1983 P. 0001 - 0013 Spanish special edition: Chapter 04 Volume 2 P. 0056 Portuguese special edition Chapter 04 Volume 2 P. 0056 COUNCIL REGULATION (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resourcesTHE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,and in particular Article 43 thereof,Having regard to the proposal from the Commission[1],[1] OJ No C 228, 1.9.1982, p. 1.Having regard to the opinion of the European Parliament[2],[2] OJ No C 57, 7.3.1977, p. 44.Whereas the Council of the European Communities has agreed that the Member States should act in concert to extend their fishing zones to 200 nautical miles with effect from 1 January 1977 along their North Sea and North Atlantic coastlines, without prejudice to action of the same kind inrespect of other fishing zones within their jurisdiction, in particular in the Mediterranean; whereas, since that time and on this basis, the Member States concerned have also extended their fishing limits in certain areas of the West Atlantic, the Skagerrak and the Kattegat and the Baltic Sea; whereas, in this context, in view of the over-fishing of stocks ofthe main species, it is essential that the Community, in the interests of both fishermen and consumers, ensure by an appropriate policy for the protection of fishing grounds that stocks are conserved and reconstituted;whereas it is therefore desirable that the provisions of Council Regulation(EEC) No 101/76 of 19 January 1976 laying down a common structural policy for the fishing industry[3] be supplemented by the establishment of a Community system for the conservation and management of fishery resources that will ensure balanced exploitation;[3] OJ No L 20, 19.1.1976, p. 19.Whereas this system should in particular include conservation measures which may involve, by appropriate means, limitations of the fishing effort, rules for the use of resources, special provisions for inshore fishing and supervisory measures;Whereas measures regulating fishing effort may include restrictions,established by Species or group of species, on catches, with overall catches being limited by reference to a stock or group of stocks;Whereas the overall catch should be distributed among the Member States;Whereas conservation and management of resources must contribute to agreater stability of fishing activities and must be appraised on the basisof a reference allocation reflecting the orientations given by the Council;Whereas, in other respects, that stability, given the temporary biological situation of stocks, must safeguard the particular needs of regions where local populations are especially dependent on fisheries and related industries as decided by the Council in its resolution of 3 November 1976, and in particular Annex VII thereto;Whereas, therefore, it is this sense that the notion of relative stability aimed at must be understood;Whereas there should be special provisions for inshore fishing to enable this sector to cope with the new fishing conditions resulting from the institution of 200-mile fishing zones; whereas, to this end, Member States should be authorized to maintain in an initial stage until 31 December 1992 the derogation regime defined in Article 100 of the 1972 Actof Accession and to generalize up to 12 miles the limit of six miles prescribed in that Article; whereas, pursuant to the Act of Accession,these measures constitute the arrangements succeeding those provided for upto 31 December 1982; whereas this regime, after possible adjustments,will be applicable for a further period of 10 years and after this period the Council will be asked to decide upon the provisions which could follow;Whereas it is necessary to specify the rights which each Member State mayenjoy during this period in accordance with this regime;Whereas specific arrangements of fishing effort should be agreed for certain sensitive regions, taking into consideration the problem of certain coastal fisheries as well as the need to regulate fishing activity in a coastal band;Whereas, to that end, there is need, among other things, to institute a licensing system;Whereas the creation of a Community system for the conservation and management of fishery resources should be accompanied by the institution of an effective system of supervision of activities in the fishing grounds and on landing;Whereas, with a view to the preparation of the scientific and technical information to be used to assess the situation regarding the biological resources of the sea as well as the conditions for ensuring the conservation of stocks, a Scientific and Technical Committee of an advisory nature should be set up under the auspices of the Commission;Whereas, to facilitate implementation of this Regulation, a procedure should be laid down for close cooperation between the Member States and the Commission within a Management Committee,HAS ADOPTED THIS REGULATION:Article 1In order to ensure the protection of fishing grounds, the conservation of the biological resources of the sea and their balanced exploitation on a lasting basis and in appropriate economic and social conditions, a Community system for the conservation and management of fishery resources is hereby established.For these purposes, the system will consist, in particular, of conservation measures, rules for the use and distribution of resources,special provisions for coastal fishing and supervisory measures.Article 21. The conservation measures necessary to achieve the aims set out in Article 1 shall be formulated in the light of the available scientific advice and, in particular, of the report prepared by the Scientific and Technical Committee for Fisheries provided for in Article 12.2. The measures referred to in paragraph 1 may include, in particular,for each species or group of species:(a) the establishment of zones where fishing is prohibited or restricted to certain periods, types of vessel, fishing gear or certain end-uses;(b) the setting of standards as regards fishing gear;(c) the setting of a minimum fish size or weight per species;(d) the restriction of fishing effort, in particular by limits on catches.Article 3Where, in the case of one species or a group of related species, it becomes necessary to limit the catch, the total allowable catch for each stock or group of stocks, the shares available to the Community as well as, where applicable, the total catch allocated to third countries, and the specific conditions for taking these catches, shall be fixed each year.The shares available referred to in the first subparagraph shall be increased by the total of Community catches outside the waters under thejurisdiction or sovereignty of the Member States.Article 41. The volume of the catches available to the Community referred to in Article 3 shall be distributed between the Member States in a manner which assures each Member State relative stability of fishing activities for each of the stocks considered.2. On the basis of the contents of the report referred to in Article 8,the Council, acting in accordance with the procedure laid down in Article 43 of the Treaty, shall enact provisions effecting the adjustments that it may prove necessary to make to the distribution of the resources among Member States in consequence of the application of paragraph 1.Article 51. Member States may exchange all or part of the quotas in respect of a species or group of species allocated to them under Article 4 provided that prior notice is given to the Commission.2. Member States shall determine, in accordance with the applicable Community provisions, the detailed rules for the utilization of the quotas allocated to them. Detailed rules for the application of this paragraph shall be adopted, if necessary, in accordance with the procedure laid down in Article 14.Article 61. As from 1 January 1983 and until 31 December 1992, Member States shall be authorized to retain the arrangements defined in Article 100 of the 1972 Act of Accession and to generalize up to 12 nautical miles for all waters under their sovereignty or jurisdiction the limit of six miles laid down in that Article.2. In addition to the activities pursued under existing neighbourhood relations between Member States, the fishing activities under the arrangements established in paragraph 1 of this Article shall be pursued inaccordance with the arrangements contained in Annex I, fixing for each Member State the Geographical zones within the coastal bands of other Member States where these activities are pursued and the species concerned.Article 71. For species of special importance in the region referred to in Annex II (A) which are biologically sensitive because of their exploitation characteristics, fishing activities will be governed by a licensing system managed by the Commission on behalf of the Community.2. Vessels which comply with the minimum characteristics laid down in Annex II (C) and which exercise their activity on the species specifiedin Annex II (B) shall be subject to the system referred to in paragraph 1.Where the fishing effort of vessels which do not comply with the minimum characteristics provided for in the first subparagraph is likely tojeopardize the satisfactory development of the stocks concerned as a resultof a significant increase in such activity as compared with that carried out on the date of entry into force of this Regulation, the minimum characteristics specified in Annex II (C) may be reduced or specific measures adopted to monitor such activity.3. For each Member State, the number of vessels referred to in the firstsubparagraph of paragraph 2 which may exercise their activity simultaneously is specified in Annex II (D). The activity of these vessels within the meaning of paragraphs 1 and 2 is subject to a radio communication procedure designed to inform the competent monitoring authorities of their movements on entering and leaving the aforementioned region.4. The specific monitoring measures referred to in the footnote to Annex II shall be adopted without prejudice to the provisions of Article 11 of Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain supervisory measures for fishing activities by vessels of the Member States[4] and of Article 8 (2) of Council Regulation (EEC) No 171/83 of 25 January 1983 laying down certain technical measures for the conservation of fishery resources[5].[4] OJ No L 220, 29.7.1982, p. 1.[5] See page 14 of this Official Journal5. The detailed rules for the application and the procedure for the establishment of licences and the communication of the movements of vessels shall be determined in accordance with the procedure laid down in Article 14.Article 81. Before 31 December 1991, the Commission shall submit to the Council a report on the fisheries situation in the Community, the economic and social development of the coastal areas and the State of the stocks and their likely evolution.2. On the basis of this report and taking account of the objectives setout in Article 4 (1), the Council, acting in accordance with the procedure laid down in Article 43 of the Treaty, shall decide on the adjustments to be made to the arrangements referred to in Articles 6 and 7.3. The Commission shall submit to the Council, during the 10th year following 31 December 1992, a report on the economic and social situation of coastal regions, on the basis of which the Council, acting inaccordance with the procedure laid down in Article 43 of the Treaty, shall decide on the provisions which, once the 10-year-period mentioned in this paragraph has expired, could follow the arrangements referred to in Articles 6 and 7.Article 91. Member States shall supply the Commission, at its request, with all the information relevant to the implementation of this Regulation.2. The Commission shall each year forward to the European Parliament and the Council a report on the application of measures taken pursuant to this Regulation.Article 10Supervisory measures shall be adopted to ensure compliance with this Regulation and with the measures adopted in implementation thereof.Article 11The measures referred to in Articles 2, 3, 4 (1), the second subparagraph of Article 7 (2), Articles 7 (4) and 10 shall be adopted by the Council acting by a qualified majority on a proposal from the Commission.Article 12The Commission shall set up under its auspices a Scientific and Technical Committee for Fisheries. The Committee shall be consulted at regular intervals and shall draw up an annual report on the situation with regard to fishery resources, on the ways and means of conserving fishing grounds and stocks and on the scientific and technical facilities available within the Community.Article 131. A management Committee for Fishery Resources, hereinafter called "the Committee", is hereby established, consisting of representatives of the Member States, under the chairmanship of a representative of the Commission.2. Within the Committee the votes of the Member States shall be weighted in accordance with Article 148 (2) of the Treaty. The chairman shall notvote.Article 14Where the procedure laid down in this Article is to be followed, the chairman shall refer the matter to the Committee either on his own initiative or at the request of the representative of a Member State.2. The representative of the Commission shall submit a draft of themeasures to be taken. The Committee shall deliver its opinion on such measures within a time limit which the chairman may fix on the basis of the urgency of the questions under consideration. An opinion shall be adopted by a majority of 45 votes.3. The Commission shall adopt measures which shall be immediately applicable. However, if these measures are not in accordance with theCommittee's opinion, they shall forthwith be communicated by theCommission to the Council. In that event the Commission may defer application of the measures on which it has decided for not more than one month from the date of such communication.The Council, acting by a qualified majority, may take a different decision within one month.Article 15The Committee may examine any other question referred to it by its chairman either on his own initiative or at the request of the representative of a Member State.Article 16This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable inall Member States.Done at Brussels, 25 January 1983.For the CouncilThe PresidentJ. ERTLANNEX ICOASTAL WATERS OF THE UNITED KINGDOMFRANCE&gt;&gt;TABLE POSITION&gt;IRELAND&gt;&gt;TABLE POSITION&gt;&gt;GERMANY&gt;&gt;TABLE POSITION&gt;&gt;NETHERLANDS&gt;&gt;TABLE POSITION&gt;&gt;BELGIUM&gt;&gt;TABLE POSITION&gt;&gt;COASTAL WATERS OF IRELANDFRANCE&gt;&gt;TABLE POSITION&gt;&gt;UNITED KINGDOM&gt;&gt;TABLE POSITION&gt;&gt;NETHERLANDS&gt;&gt;TABLE POSITION&gt;&gt;GERMANY&gt;&gt;TABLE POSITION&gt;&gt;BELGIUM&gt;&gt;TABLE POSITION&gt;&gt;COASTAL WATERS OF BELGIUM&gt;&gt;TABLE POSITION&gt;&gt;COASTAL WATERS OF DENMARK&gt;&gt;TABLE POSITION&gt;&gt;COASTAL WATERS OF GERMANY&gt;&gt;TABLE POSITION&gt;&gt;COASTAL WATERS OF FRANCE and the overseas departments&gt;&gt;TABLE POSITION&gt;&gt;COASTAL WATERS OF THE NETHERLANDS&gt;&gt;TABLE POSITION&gt;&gt;Annex IISENSITIVE REGIONS WITHIN THE MEANING OF ARTICLE 7SHETLAND AREAA. Geographical limitsFrom the point on the west coast of Scotland in latitude 58 °30'N to 58 °30'N - 6 °15'WFrom 58 °30'N - 6 °15'W to 59 °30'N - 5 °45'WFrom 59 °30'N - 5 °45'W to 59 °30'N - 3 °00'W along the 12-miles line North of the OrkneysFrom 59 °30'N - 3 °00'W to 61 °00'N - 3 °00'WFrom 61 °00'N - 3 °00'W to 61 °00'N - 0 °00' along the 12-miles line North of the ShetlandsFrom 61 °00'N - 0 °00' to 59 °30'N - 0 °00'From 59 °30'N - 0 °00' to 59 °30'N - 1 °00'WFrom 59 °30'N - 1 °00' w to 59 °00'N - 1 °00'WFrom 59 °00'N - 1 °00' w to 59 °00'N - 2 °00'WFrom 59 °00'N - 2 °00' w to 58 °30'N - 2 °00'WFrom 58 °30'N - 2 °00' w to 58 °30'N - 3 °00'WFrom 58 °30'N - 3 °00' w to the East coast of scotland in latitude 58 °30'NB. SpeciesDemersal except Norway pout and blue Whiting[6][6] vessels engaged in fishing for Norway pout and blue whiting may besubject to specific monitoring measures concerning the keeping on board offishing gear and species other than those referred to above.C. Minimum characteristicsVessels of a length between perpendiculars of at least 26 metres[7][7] length between perpendiculars shall be regarded as the distance on the summer load waterline from the force side of the stem to the after side of the rudder post, or to the centre of the rudder stock if there is no rudder post.C. Fishing activityMaximum number of vesselsFrance: 52United Kingdom: 62Germany: 12Belgium: two